Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,322,260 to Conlon (Conlon).
Conlon discloses a double-walled conduit comprising a non-foamed inner and outer tubes and a foam core disposed between the inner and outer tubes (figures 1-3).  The non-foamed inner, outer tubes, and the foam core are made of an acrylonitrile-butadiene-styrene (ABS) polyblend comprising 1 to 70% by weight of the rubber (column 8, lines 20-25 and column 14, lines 40-45). In particular, the ABS polyblend comprises 23% by weight of the rubber (example 1).  The foam core is obtained from the ABS polyblend and a blowing agent (column 13, lines 10-25).  The double-walled conduit is obtained using extrusion molding (column 11, lines 45-50, and example 1).  
Regarding claim 2, the ABS polyblend further contains an acrylic resin (column 3, lines 35-40; and column 4, lines 45-50).  
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 4,440,825 to Paddock (Paddock).
Paddock discloses a laminate comprising 5 layers: a solid acrylonitrile-EPDM-styrene (AES) skin, a solid acrylonitrile-butadiene-styrene (ABS) substrate, a foamed ABS core, a solid ABS substrate and a solid AES skin (column 1, lines 30-40). The AES composition contains 23% EPDM rubber within the claimed range (column 2, lines 35-40).  The foam core includes a blowing agent (column 3, lines 65-68).  
Alternatively and/or additionally, the solid substrate is obtained from an ABS composition comprising 15-30% by weight of acrylonitrile, 15-40% by weight of butadiene and 40-60% by weight of styrene based on 100% by weight of the ABS copolymer (column 3, lines 35-40).  The content of the butadiene overlaps the claimed range. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the content of the butadiene will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such content is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of the butadiene in the range instantly claimed motivated by the desire to promote adhesion and compatibility between layers of the laminate.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Paddock does not specifically disclose the laminate which is a molded article or the laminate obtained by molding. 
However, it is a product-by-process limitation not as yet shown to produce a patentably distinct foamed resin molded article. The examiner takes the position that the laminate of Paddock is identical to or only slightly different than the claimed foamed resin molded article prepared by the method set out in the claim, because 
The laminate comprises 5 layers: a solid AES skin, a solid ABS substrate, a foamed ABS core, a solid ABS substrate and a solid AES skin (column 1, lines 30-40). The AES composition contains 23% EPDM rubber within the claimed range (column 2, lines 35-40).  The foam core includes a blowing agent (column 3, lines 65-68).  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Paddock. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paddock as applied to claim 1 above, and further in view of Conlon.
Paddock does not specifically disclose the ABS composition comprising an acrylic resin.  
Conlon, however, discloses a double-walled conduit comprising a non-foamed inner and outer tubes and a foam core disposed between the inner and outer tubes (figures 1-3).  The non-foamed inner, outer tubes, and the foam core are made of an ABS polyblend comprising 1 to 70% by weight of the rubber (column 8, lines 20-25 and column 14, lines 40-45). In particular, the ABS polyblend comprises 23% by weight of the rubber (example 1).  The foam core is obtained from the ABS polyblend and a blowing agent (column 13, lines 10-25).  The double-walled conduit is obtained using extrusion molding (column 11, lines 45-50, and example 1).  The ABS polyblend further contains an acrylic resin (column 3, lines 35-40; and column 4, lines 45-50).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an acrylic resin in the ABS composition motivated by the desire to improve mechanical strength.    
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788